DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “setting screen for inputting a copy setting” and the “setting screen for inputting a print setting” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 42 is objected to because of the following informalities:  The word “starting” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-23-25, 27-29, 33,35, 58, and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Baba et al teach:
(claim 21)	An image forming apparatus comprising: a motor configured to rotate a photosensitive drum of the image forming apparatus [0056-0059]; a display (216) configured to display information; a human sensor (28, 30) capable of sensing a human [0072]; and one or more controllers (200) including one or more processors (CPU 204), 
the one or more controllers configured to: display a screen including at least a copy button for selecting a copy function and a button for selecting a function other than the copy function on the display (COPY, SCAN, FAX, PRINT functions are selectable) without driving the motor based on a sensing result of the human sensor [0118, 0144]; and 
drive the motor based on a selection of at least the copy button for selecting the copy function displayed on the screen [0088, 0119, 0145];
(claim 23)	wherein the function other than the copy function is a facsimile function (FAX), and wherein the motor is not drive (power is not supplied to image forming section 240) based on a selection of a facsimile button displayed on the screen [0119, 0174];
(claim 24)	wherein the motor is driven (power is supplied to image forming section 240) such that the copy function is usable based on the selection of the copy button [0119, 0176];
(claim 25)	wherein the copying is not started based on selection of the copy button (e.g. when it is detected a user has walked away, [0171-0172]);
(claim 27)	wherein the human sensor is an infrared sensor receiving infrared rays [0075];
(claim 29)	wherein the human sensor is a sensor capable of sensing approach of the human toward the image forming apparatus [0075-0076, 0112-0117];
(claim 33)	an image forming portion (240) configured to form an image on a sheet, wherein the image forming portion is used to form the image on the sheet based on the selection of the start button [0042,0059];
(claim 35)	wherein the one or more controllers include a printer control portion (main controller 200, [0039]);
(claim 58)	wherein the human sensor is a sensor capable of sensing the human without contacting with the human [0075]; and  
(claim 59)	wherein the one or more controllers are further configured to display the screen including at least the copy button and the button for selecting the function other than the copy function based on a selection of a button (26) in an operation portion [0072].

Examiner assumes arguendo, without conceding, that Baba et al. do not teach a setting screen and a start button as claimed.
Lee discloses an image forming apparatus in which a photocopy setting screen (310, Fig.6B) is displayed in response to a selection by a user of the photocopy setting menu (301) of a main screen (300, Fig.6A) displayed on a touch screen panel 111]; after setting an option related to a photocopy operation through the photocopy setting menu, the image forming apparatus may perform the photocopy operation according to the set option; from a photocopy setting command input (i.e. selection of a copy function) it can be anticipated that a photocopy command (interpreted as a start command) may soon be input by the user and a preparation operation for image forming operation is performed (Fig.7, [0088-0094, 0103-105]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to display a setting screen for inputting a copy setting without starting copying based on a selection of at least the copy button for selecting the copy function displayed on the screen, and start copying based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of performing the first image forming operation in a swift manner while enabling selection of copy options to be set by a user, thus improving functionality of the apparatus.
Regarding claim 28, Baba et al. as modified above, teach the image forming apparatus according to Claim 21, and further renders obvious wherein the human sensor is an infrared array sensor including a plurality of infrared-ray receiving elements, each of which receives infrared rays.  Although Baba et al. do not explicitly disclose the infrared sensor 28 including a plurality of infrared-ray receiving elements [0075], such a configuration is deemed a mere replication of parts that would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, for at least the purpose of increased detection bandwidth.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Regarding claim 42, Baba et al. teach an image forming apparatus comprising: a motor configured to rotate a photosensitive drum of the image forming apparatus [0056-0059]; a display (216) configured to display information; a human sensor (28,30) capable of sensing a human; and one or more controllers (200) including one or more processors (CPU 204), the one or more controllers configured to: display a screen including at least a print button for selecting a print function and a button for selecting a function other than the print function on the display (COPY, SCAN, FAX, PRINT functions are selectable) without driving the motor on a basis of a sensing result of the human sensor [0118, 0144]; and drive the motor based on a selection of at least the print button for selecting the print function displayed on the screen [0119, 0175, 0215].
Examiner assumes arguendo, without conceding, that Baba et al. do not teach a setting screen and a start button as claimed.
Lee discloses an image forming apparatus comprising a main screen 300 including a setting menu 304 configured to set setting values related to the operations of the image forming apparatus, a USB menu 306 configured to retrieve an image from an external storage device, and a stored document menu 307 configured to retrieve an image of a document that is stored in a storing unit of the image forming apparatus 100 [0089].  Lee further discloses executing a preparation operation for image forming operation based on an anticipated an image forming command (interpreted as a start command) according to the selection made on the main screen [0105].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to drive the motor and display a setting screen for inputting a print setting without starting printing based on a selection of at least the print button for selecting the print function displayed on the screen, and then start printing based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of performing the first image forming operation in a swift manner while enabling selection of copy options to be set by a user, thus improving functionality of the apparatus.

Claims 43-46, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Regarding claims 43-46, 48, and 49, Baba et al. in view of Lee, as combined above, teach the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this case, the claim method corresponds to the image forming apparatus according to claims 21, 23-25, 27 and 29.

Claims 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204046 to Baba et al. in view of US 2015/0055149 to Lee.
Baba et al. teach:
(claim 60)	An image forming apparatus comprising: a photosensitive member [0042]; a display (216) configured to display information; a human sensor (28, 30) capable of sensing a human; and one or more controllers (200) including one or more processors (CPU 204), the one or more controllers configured to: display a screen including at least a copy button for selecting a copy function and a button for selecting a function other than the copy function on the display (COPY, SCAN, FAX, PRINT functions are selectable) without driving the photosensitive member on a basis of a sensing result of the human sensor [0118, 0144]; and drive the photosensitive member based on a selection of at least the copy button for selecting the copy function displayed on the screen;
(claim 61)	wherein the photosensitive member is a photosensitive drum [0042];
(claim 62)	wherein the function other than the copy function is a facsimile function, and wherein the photosensitive member is not driven based on a selection of a facsimile button displayed on the screen [0174];
(claim 64)	wherein the one or more controllers include a printer control portion [0039].

Examiner assumes arguendo, without conceding, that Baba et al. do not teach a setting screen and a start button as claimed.
Lee discloses an image forming apparatus in which a photocopy setting screen (310, Fig.6B) is displayed in response to a selection by a user of the photocopy setting menu (301) of a main screen (300, Fig.6A) displayed on a touch screen panel 111]; after setting an option related to a photocopy operation through the photocopy setting menu, the image forming apparatus may perform the photocopy operation according to the set option; from a photocopy setting command input (i.e. selection of a copy function) it can be anticipated that a photocopy command (interpreted as a start command) may soon be input by the user and a preparation operation for image forming operation is performed (Fig.7, [0088-0094, 0103-105]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus of Baba et al. to drive the photosensitive member and display a setting screen for inputting a copy setting without starting copying based on a selection of at least the copy button for selecting the copy function displayed on the screen, and start copying based on a selection of a start button, as suggested by Lee’s invention, for at least the purpose of perform the first image forming operation in a swift manner while enabling selection of copy options to be set by a user, thus improving functionality of the apparatus.
Regarding claim 63, The modification above further renders obvious wherein the copying is not started based on the selection of the copy button since the copy settings have to be set after selection of the copy bottom and prior to copying start.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. Applicant arguments are directed to “the timing for performing the print preparation operation (operation for driving a motor, for example)”.  To this regard, at least Lee [0105] explicitly discloses performing the preparation operation when a selection is made on the main menu screen for photocopy setting command input in anticipation to a photocopy command (i.e. start) input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,952,604, US 4,922,296, and  US 2011/0228303 are considered relevant to the teaching of driving a motor before an operation start command is input.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852